DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 17/095,013 filed on 04/14/2022.
Claims 3, 10, and 17 were previously canceled, and Claims 1-2, 4-9, 11-16, and 18-20 were pending and were rejected in the previous Final Rejection on 01/28/2022. Examiner issued an Advisory Action and entered AFCP on 04/11/2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 8, filed 04/14/2022, with respect to the claim objection have been fully considered but they are not persuasive. Examiner respectfully disagrees because new claim objection is required for amended Claim 8. Please see Claim Objections for further discussion.
Applicant’s arguments, see Page 8, filed 04/14/2022, with respect to the 35 U.S.C. 112(b) claim rejection have been fully considered and are persuasive. The rejection of Claims 1, 4, 5, 8, 11, 12, and 15 has been withdrawn. 
Applicant's arguments, see Pages 8-9, filed 04/14/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Pages 8-9: “In particular, the independent claims include features that include identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on a position determination device, at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by electrical circuitry associated with the battery is not merely an activity of organizing human activity.” Examiner respectfully disagrees because the limitation “identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...” is considered to be part of the abstract idea (Certain Method of Organizing Human Activity such as commercial interaction). The limitation “a current state of charge of a battery of the electric vehicle based on an analysis of the battery” is a data limitation (i.e., results of what the battery analysis) and therefore not an additional element. The limitations “a position determination device” and “electrical circuitry associated with the battery” are considered as additional elements which are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. The claim as a whole merely describes how to generally “apply” the concepts of the abstract idea by using generic computer components (See MPEP 2106.05(f)).
Examiner respectfully disagrees Applicant’s argument on Page 9: “The features accordingly provide an improvement to an existing technology with respect to providing electronic reservations for user(s) with respect to the utilization of charging stations at different points in time based on a current geo-location of the electric vehicle, based on a position determination device, at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by electrical circuitry associated with the battery.” Examiner respectfully disagrees because this is an improvement of the process for providing electronic reservations of the charging station, and it is not an improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s argument on Page 9: “Applicant respectfully submits that independent claims 1, 8, and 15 as amended go beyond simply tying generic computer components to organize human activity. For example, a human could not merely buy a computer of the shelf from a retailer to achieve the claimed subjection matter.” Examiner respectfully disagrees because “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." ... The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (See MPEP 2106.04I).
Applicant's arguments, see Pages 9-10, filed 04/14/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagree with Applicant’s argument on Page 9: “In the interview of April 6, 2022, the Examiners agreed that the claims as amended overcome the 35 U.S.C. § 103 rejection.” Interview Summary dated April 6, 2022 for 35 U.S.C. 103 states that “Examiner noted that the presented amendments would not overcome the 103 rejection and further discussed on possible amendments to include details about one or more conditions that would overcome the 103 rejection.”
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claims 1, 8, and 15: The word “of” between “with” and “the plurality of charging stations” needs to be deleted in “comparing” step.
Claim 8: It appears to have typos – “comparing” which should recite as “compare” and “assigning” which should recite as “assign”.
Claim 15: It appears to have typos – “control” which should recite as “controlling” and “reserve” which should recite as “reserving” (Examiner noted that Applicant changed “reserve” from “reserving” without showing appropriate marking.). 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-2, 4-9, 11-16, and 18-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for presenting electric vehicle charging options), “a machine” (system for presenting electric vehicle charging options), and “an article of manufacture” (non-transitory computer readable storage medium for presenting electric vehicle charging options) categories.
Regarding Claims 1-2, 4-9, 11-16, and 18-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for presenting electric vehicle charging options, comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with [
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions; and 
... reserving the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a position determination device”, “electrical circuitry associated with the battery”, “electronically controlling a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
A system for presenting electric vehicle charging options, comprising: 
… to: 
determine a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with [
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label;  
... reserve the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a memory storing instructions when executed by a processor cause the processor”, “a position determination device”, “electrical circuitry associated with the battery”, “electronically control a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of determining, comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 9 and 11-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 15 recites the following limitations:
… perform a method, the method comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information associated with [
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; Page 5 of 11Application No.: 17/095013 Reply to Actions of January 28, 2022 and April 11, 2022 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label; and
... reserv[ing] the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor”, “a position determination device”, “electrical circuitry associated with the battery”, “electronically control[ling] a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of identifying, comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 16 and 18-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US PG Pub. No. 2018/0073882 A1; hereinafter "North") in view of McCool et al. (US PG Pub. No. 2014/0021908 A1; hereinafter "McCool") and Miller et al. (US PG Pub. No. 2017/0168493 A1; hereinafter "Miller").
Regarding Claim 1, North teaches a computer-implemented method for presenting electric vehicle charging options, comprising: identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on a position determination device, at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by electrical circuitry associated with the battery (See “In some embodiments, the station identification module 230 is configured and/or programmed to identify one or more available charging stations located within a suitable distance to the electric vehicle, where a suitable distance is based on the determined state of the charge for the electric vehicle (e.g., how far the electric vehicle can travel given a current state of charge).” in Paragraph [0038], “The computing device 135 of the electric vehicle 130 may include various computing components and/or modules configured and/or programmed to control, manage, diagnose, or otherwise interact with components of the electric vehicle 130. For example, the EV computing device 135 may include an on-board computing system that includes on-board diagnostics, such as components configured and/or programmed to detect and/or receive information from ..., battery pack, various sensors, ..., and so on. The components may detect, sense, and/or capture various types of information, such as ..., location or geographical information, ..., and so on.” in Paragraph [0028], and “In some embodiments, the route generation module 270 is configured and/or programmed to generate a route of travel to the destination based on the determined state of charge. For example, the route generation module 270 may determine a possible driving distance for the electric vehicle based on a determined state of charge, and generate a route of travel that includes at least one charging station at a geographical location that is at a driving distance within the determined possible driving distance when a driving distance between a current location of the electric vehicle and the destination is greater than the determined possible driving distance for the electric vehicle based on the determined state of charge. The route generation module 270 may access information from various mapping applications and/or geographical positioning components, such as GPS components, GIS components, and so on.” in Paragraph [0047]); and electronically controlling a display to present a charging station map user interface that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, ... (See “FIG. 4A shows a user interface that displays a map 400 surrounding a current location of an electric vehicle 410 at a given point in time. The map includes a graphical element 425 that indicates a range to which the electric vehicle 410 may travel based on a determined state of charge for the vehicle 410 along with icons representing available charging stations 420a-e for the electric vehicle 410. For example, the vehicle routing system 125 may perform method 300 and display the icons 420a-e to represent charging stations within a determined range of travel for the electric vehicle 410 that are determined to be available to charge the electric vehicle 410.” in Paragraph [0054] and Fig. 4A).
Although North teaches automatically reserving as charging station on behalf of the electric vehicle that is geographically positioned within or proximate to the generated route of travel (See Paragraph [0085]), North does not explicitly teach reserving the charging station by selecting the ... label that is presented on the charging station map user interface. However, McCool teaches electronically reserving the charging station of the plurality of charging stations from a charging station entity by selecting the ... label that is presented on the charging station map user interface (See “In various exemplary embodiments, the user may reserve a charging station 10 ahead of time. Reservations may be made by selecting the charging station 10, for example … from the mapping service 120.” in Paragraph [0070] and see Fig. 21 for labels (e.g., occupied, vacant)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North to include electronically reserving the charging station of the plurality of charging stations from a charging station entity by selecting the ... label that is presented on the charging station map user interface, as taught by McCool, in order to make sure that the charging station is available by the time the electric vehicle arrives to the charging station.
Although McCool teaches labels such as occupied and vacant (See Fig. 21), North in view of McCool does not explicitly teach the “superlative label”. However, Miller teaches comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with of the plurality of charging stations, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions (See “After or during use, a user could be instructed to rate the charge station on numerous characteristics, which are then sent by to the server. The users could provide information related to safety, activities, and utilities at each charge station… Charge stations could also send information related to the safety, activities, and utilities available. In some instances a user merely provides a user rating, for example, a certain number of stars out of a maximum number (e.g., four out of five stars)... The user rating may take into account intangible impressions of the charging location, appearance, helpfulness of others, “feel” of the location, overcrowded, abandoned, quality of the charging experience, and the like. The user ratings may be combined in to an overall rating.” in Paragraph [0041], “At 709, the user rating is compiled with user ratings from other users. Compiling user ratings may include performing statistical analysis on the user ratings, e.g., averaging, weighting, or discarding certain ratings. Compiling may also include weighting the user ratings.” in Paragraph [0059], and “At 711, the compiled user ratings may be combined with other data, other charging location ratings, or both to determine an overall rating for a charging location.” in Paragraph [0060] wherein the “overall rating” is considered to be the “superlative label”); selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions (See “... the processor is further programmed to send data off-vehicle identifying a desired activity rating and a desired safety rating, and in response to receipt of data from a remote server identifying charge stations each having a safety rating that exceeds the desired safety rating, a user rating that exceeds the desired user rating, and an activity rating that exceeds the desired activity rating, display indicators for the identified charge stations having the safety rating that exceeds the desired safety rating, the user rating exceeding the desired user rating, and the activity rating that exceeds the desired activity rating accessible from the route.” in Paragraph [0008], “... the processor is further programmed to send data off-vehicle identifying a desired utility rating, and in response to receipt of data from a remote server identifying charge stations each having a user rating that exceeds the desired user rating, and a utility rating that exceeds the desired utility rating, display indicators for the identified charge stations having the user rating that exceeds the desired user rating, and the utility rating that exceeds the desired utility rating accessible from the route.” in Paragraph [0009]. It can be seen that the remote server is capable of assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions.); and wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions (See “312” in Fig. 3 for a charge station with superlative label and “Referring to FIG. 3, a map 300 of a city 301 is shown. The map includes a poor user rated unsafe area 302 south of the railroad tracks 306. The map includes a high user rated area 304 north of the railroad tracks 306. A start point 314 shows a direction of travel for a vehicle 316. The vehicle 316 is on his way to work (not shown) to the east of the city 301. Having a desired user rating and the desired secondary rating activity rating is five stars or that an average of the desired safety rating and the desired secondary rating is five stars, a vehicle 316 may receive indication of the charge station 312. The secondary rating may be a safety rating, an activity rating or a utility rating, or a derived rating that includes at least two of these ratings. The vehicle 216 would not receive indication of the lower starred charge stations 208, 210. If the vehicle 316 has a battery with a lower state of charge, the vehicle may adjust the desired user rating automatically to three stars and display the charge station 310 even though the charge station 310 is closer to an undesirable location, e.g., the other side of the tracks.” in Paragraph [0054] wherein the indication of star ratings are considered to be the “superlative labels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify presenting electric vehicle charging options of North in view of McCool to include comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label as described above, selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions, and wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions, as taught by Miller, in order to help users save time doing additional research for their desired charging stations.
Claim 8 is a system claim corresponding to method Claim 1. All of the limitations in Claim 8 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 8 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, North teaches a system for presenting electric vehicle charging options, comprising: a memory storing instructions when executed by a processor cause the processor to (See “As illustrated in FIG. 2, the vehicle routing system 125 includes a variety of functional modules. One skilled in the art will appreciate that the functional modules are implemented with a combination of software (e.g., executable instructions, or computer code) and hardware (e.g., at least a memory and processor). Accordingly, as used herein, in some embodiments a module is a processor-implemented module and represents a computing device having a processor that is at least temporarily configured and/or programmed by executable instructions stored in memory to perform one or more of the particular functions that are described herein.” in Paragraph [0035]).
Claim 15 is a product claim corresponding to method Claim 1. All of the limitations in Claim 15 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 15 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, North teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (See “Aspects of the system may be stored or distributed on computer-readable media (e.g., physical and/or tangible computer-readable storage media, such as non-transitory media), including magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media. Indeed, computer implemented instructions, data structures, screen displays, and other data under aspects of the system may be distributed over the Internet or over other networks (including wireless networks) or they may be provided on any analog or digital network (packet switched, circuit switched, or other scheme). Those skilled in the relevant art will recognize that portions of the system reside on a server computer, while corresponding portions reside on a client computer such as a mobile or portable device, and thus, while certain hardware platforms are described herein, aspects of the system are equally applicable to nodes on a network.” in Paragraph [0032]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of McCool, Miller, and Hershkovitz et al. (US PG Pub. No. 2010/0094496 A1; hereinafter "Hershkovitz").
Regarding Claim 2, North in view of McCool and Miller teaches all the limitations of Claim 1 as described above. North also teaches wherein determining the current state of charge further includes determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle (See “In some embodiments, the station identification module 230 may determine a suitable distance to be a distance associated with an amount of energy the electric vehicle 130 is capable of using based on the state of charge of the electric vehicle. For example, the station identification module 230 may calculate or otherwise determine a value for the energy usage required for an electric vehicle to travel to a given charging station ...” in Paragraph [0039]), …, and atReply to Office Action of: August 25, 2021 least one road type that is located within a vicinity of the current geo-location of the electric vehicle (See “The station identification module 230 may determine a value for the energy usage as a function of the distance of the route to be traveled, the altitude or elevation profile of the route, …, and so on. For example, the station identification module 230 may determine, for a likely route traveled by the electric vehicle 130 to a charging station, a predicted energy usage in traveling the route.” in Paragraph [0040] wherein the “altitude or elevation profile of the route” is considered to be the “at least one road type that is located within a vicinity of the current geo-location of the electric vehicle”).
Although North likely implicitly teaches an average speed of the electric vehicle which would have been used in determining a travel time associated with the electric vehicle to one or more prospective charging stations (e.g., Paragraphs [0038], [0051], [0062], and [0068]), North in view of McCool and Miller does not explicitly teach calculation of “an average speed of the electric vehicle”. However, Hershkovitz teaches determining the remaining distance that the electric vehicle is capable of traveling based on analyzing … an average speed of the electric vehicle … (See “The energy-aware navigation module 332 then determines (514) the theoretical maximum range of the electric vehicle. In some embodiments, the energy-aware navigation module 332 determines the theoretical maximum range of the electric vehicle based at least in part on the battery status data (e.g., charge levels, etc.) received from the BMS module 320, ..., a specified speed of the electric vehicle (e.g., speeds no greater than the speed limit of respective roads, an average speed, etc.), ...” in Paragraph [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool and Miller to include determining the remaining distance that the electric vehicle is capable of traveling based on analyzing an average speed of the electric vehicle, as taught by Hershkovitz, in order to obtain more accurate remaining distance that the electric vehicle is capable of traveling.
Claim 9 is a system claim corresponding to method Claim 2. All of the limitations in Claim 9 are found reciting the same scopes of the respective limitations in Claim 9. Accordingly, Claim 9 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 2, respectively set forth above.
Claim 16 is a product claim corresponding to method Claim 2. All of the limitations in Claim 16 are found reciting the same scopes of the respective limitations in Claim 2. Accordingly, Claim 16 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 2, respectively set forth above.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of McCool, Miller, Li et al. (US PG Pub. No. 2018/0158150 A1; hereinafter "Li"), and Loriaux; Benoit (US PG Pub. No. 2020/0126123 A1; hereinafter "Loriaux").
Regarding Claim 4, North in view of McCool and Miller teaches all the limitations of Claim 1 as described above. North in view of McCool and Miller does not explicitly teach; however, Li teaches wherein the category is based on a dynamic pricing scheme (See “Alternatively, or in addition, the price of electricity might depend on the time of day. That is, there is a first price during a certain time of the day (e.g., during peak usage of electricity) and a second price during the rest of the day (e.g., during non-peak usage of electricity). Alternatively, or in addition, the price of electricity might depend on the outside temperature. That is, there is a first price above a certain temperature threshold (e.g., above −10° C.) and a second price below the threshold (e.g., below −10° C.). In this case, computing 2020 the price of electricity may further comprise determining the price of electricity based on time of day and/or outside temperature in the geographical location of the host computing device 1300. In some embodiments, presence of an auxiliary power generator (not shown) at the location 3000 of the electric vehicle charger 1500 and the source of electricity 1700 may be taken into account to determine the price of electricity… For instance, the cost per kWh may be increased or decreased in real-time, or real-time priority processing, considering electricity currently being generated and/or may be fixed up to a certain amperage demand by the electric vehicle 1600 considering the auxiliary power generator nominal or actual power output before varying considering the grid characteristics, etc.).” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool and Miller to include a dynamic pricing scheme, as taught by Li, in order to provide more appropriate and valid charging price to the user.
North in view of McCool, Miller, and Li does not explicitly teach “a Cheapest label”; however, Loriaux teaches the superlative label includes a Cheapest label (See “The notifications may only identify entities that are providers of a good or service (e.g., ... charging stations for electric vehicles, ...) that currently offer a price that is low relative to one or more other entities selling the same good or service (e.g., relative to other ... charging stations, ... , etc., generally, or along the same route, etc.).” in Paragraph [0015], “For each entity that is selling at a relatively low price (e.g., the entities near the route that offer the three lowest prices, etc.), the user may be informed of the entity via a notification. For example, a notification may list the name of each entity offering a low price for the good or service, and/or show a location of the entity. The notification may be provided to a mobile device of the user as a push notification, by a software application supporting an Rich Site Summary (RSS) feed, or in any other suitable manner.” in Paragraph [0017], “Provider identification unit 154 may determine which number of providers to identify, or the distance between each such provider, etc., based on this additional information. For example, if PPA module 146 has learned that the vehicle of the user of mobile device 104 has only about three gallons left in the gas tank, and that the vehicle has a fuel efficiency of 20 miles per gallon, provider identification unit 154 may determine, for the predicted upcoming route of the user, the lowest-priced gas provider that is somewhere along the first 60 miles of the route (or along the first 54 miles, so as to provide a 10% safety cushion, etc.) ... It is understood that provider identification unit 154, and more generally PPA module 146, may also, or instead, utilize other types of information in order to provider "smarter'' notifications, in vehicle fuel and/or other contexts.” in Paragraph [0049], and “As seen in FIG. 3, the example notification 252 states: "Low on fuel? On your upcoming drive try Big Ted's Gas ($2.79/gal, reg unleaded)." Big Ted's Gas may be an entity identified by provider identification unit 154, and the price of $2.79 per gallon may be a price determined by provider identification unit 154 … In other implementations and/or scenarios, multiple locations of relatively low-priced gas stations may be depicted in map 260.” In Paragraph [0051] wherein the “notification that includes an entity which offers lowest price” is considered to be the “Cheapest label”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool, Miller, and Li to include a Cheapest label, as taught by Loriaux, in order to help users save time doing additional research for charging stations which offer lowest/cheapest price.
Claim 11 is a system claim corresponding to method Claim 4. All of the limitations in Claim 11 are found reciting the same scopes of the respective limitations in Claim 4. Accordingly, Claim 11 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 4, respectively set forth above.
Claim 18 is a product claim corresponding to method Claim 4. All of the limitations in Claim 18 are found reciting the same scopes of the respective limitations in Claim 4. Accordingly, Claim 18 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 4, respectively set forth above.
Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of McCool, Miller, and SAITO et al. (US PG Pub. No. 2015/0294329 A1; hereinafter "SAITO").
Regarding Claim 5, North in view of McCool and Miller teaches all the limitations of Claim 1 as described above. North in view of McCool and Miller does not explicitly teach; however, SAITO teaches wherein the category is based on a finish time (See “The probe data sent by the plurality of EVs in step S11 can include a location of the charging station and start and end timestamps of charging activity at the charging station. The data center 16 can predict a vacant, or available, time of the charging station based on the received start and end timestamps.” in Paragraph [0041]), and the superlative label includes a Quickest label (See “As shown in FIGS. 3 and 5, the usage value associated with a charging station can be an indication of congestion at the charging station. Any suitable indications of congestion can be used. For example, the indications can be "vacant" to indicate no waiting time, "rarely occupied" to indicate under approximately 10% vacant, "slightly congested" to indicate under approximately 30% vacant, "relatively crowded" to indicate between approximately 30 to approximately 60% vacant, and "crowded" to indicate over approximately 60% crowded. The charging stations 27, 28 and 29 on the display 26 of the requesting EV can be tagged with these descriptors to indicate the predicted congestion at a particular charging station." in Paragraph [0028] wherein the “vacant indication of a charging station” is considered to be the “Quickest label”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool and Miller to include the category that is based on a finish time and includes Quickest label, as taught by SAITO, in order to help users in selecting the best charging station.
Regarding Claim 6, North in view of McCool, Miller, and SAITO teaches all the limitations of Claims 1 and 5 as described above. North in view of McCool and Miller does not explicitly teach; however, SAITO teaches wherein determining the finish time includes receiving real-time data from at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling (See “The probe data sent by the plurality of EVs in step S11 can include a location of the charging station and start and end timestamps of charging activity at the charging station. The data center 16 can predict a vacant, or available, time of the charging station based on the received start and end timestamps.” in Paragraph [0041] and “The probe data can also include a charging indicator when one of the plurality of electric vehicles is presently charging at the charging station. The data center 16 can provide the requesting EV 11 with an estimated vacant, or available, time of the charging station based on the charging status of the presently charging vehicle.” in Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool and Miller to include receiving real-time data from at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling, as taught by SAITO, in order to determine more accurate vacant time of the charging station.
Regarding Claim 7, North in view of McCool, Miller, and SAITO teaches all the limitations of Claims 1, 5, and 6 as described above. North in view of McCool and Miller does not explicitly teach; however, SAITO teaches wherein the real-time data includes charging data for a currently charging electrical vehicle (See “The probe data can also include a charging indicator when one of the plurality of electric vehicles is presently charging at the charging station. The data center 16 can provide the requesting EV 11 with an estimated vacant, or available, time of the charging station based on the charging status of the presently charging vehicle.” in Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of North in view of McCool and Miller to include charging data of a currently charging electrical vehicle, as taught by SAITO, in order to determine more accurate vacant time of the charging station for other electric vehicles.
Claims 12-14 are system claims corresponding to method Claims 5-7. All of the limitations in Claims 12-14 are found reciting the same scopes of the respective limitations in Claims 5-7. Accordingly, Claims 12-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 5-7, respectively set forth above.
Claims 19-20 are product claims corresponding to method Claims 5-6. All of the limitations in Claims 19-20 are found reciting the same scopes of the respective limitations in Claims 5-6. Accordingly, Claims 19-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 5-6, respectively set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MATSUO (US 2012/0019204 A1) teaches a car navigation system that retrieves and displays information about charging stations of the respective branching directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/10/22